Citation Nr: 9903251	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for laceration scar on the 
parietal region of the head, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1952 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for the 
veteran's service-connected laceration scar on the parietal 
region of the head.  


REMAND

The veteran testified at a personal hearing before the 
undersigned in November 1998.  He also submitted additional 
evidence with a waiver of RO consideration in accordance with 
38 C.F.R. § 20.1304.  He related that he has had constant 
headaches since the head trauma in service, and they have 
steadily gotten worse.  A scar neuroma had been diagnosed; 
and he received regular steroid injections to the neuroma for 
pain.  Additionally, the scar itself was tender and painful 
to touch.  He was told that the scar neuroma caused 90 
percent of his head pain.  

In an April 1998 rating decision, the RO denied service 
connection for headaches on a direct basis.  Service 
connection on a secondary basis was not considered.  At the 
hearing, the veteran expressed his disagreement with this 
determination.  However, it is not currently certified for 
appellate review and may not presently be addressed by the 
Board.  The Board finds that the separate issue of 
entitlement to headaches as secondary to the service-
connected laceration scar is inextricably intertwined with 
the issue of entitlement to an increased rating for the 
laceration scar itself.  Therefore, a remand is necessary for 
complete development of the secondary service connection 
claim.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain copies of all 
current treatment records related to the 
veteran's scar neuroma and associate them 
with the claims folder.  

2.  The RO should contact the veteran and 
schedule him for a VA neurological 
examination to ascertain the etiology of 
his headache disorder.  The examiner 
should review the veteran's medical and 
service records, and render an opinion as 
to whether it is at least as likely as 
not that the veteran's current headaches 
are related to the service-connected 
laceration scar/neuroma, i.e., whether 
headaches (head pain) wholly, or at least 
in part, result from a scar neuroma as 
the veteran's physician indicated.  The 
examiner should also determine whether 
the veteran has any other neurological 
impairment associated with the scar 
neuroma.  The veteran's claims folder 
should be available for review and a 
complete rationale for the opinions 
expressed should be provided.  

3.  Thereafter, the RO should adjudicate 
the claims.  If the benefit(s) sought 
remain denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  (The veteran is advised that if 
secondary service connection is denied, 
he must file a notice of disagreement 
and, after a statement of the case is 
issued, a substantive appeal on that 
issue for it to be properly certified for 
appellate review).  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


